NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1801-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GREGORY KING, a/k/a
GREGG GREGORY,

     Defendant-Appellant.
_______________________

                   Submitted September 19, 2022 – Decided October 3, 2022

                   Before Judges Currier and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 14-02-0074.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Craig S. Leeds, Designated Counsel, on the
                   brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from the November 18, 2020 order denying his petition

for post-conviction relief (PCR). We affirm.

      After a jury trial, defendant was convicted of third-degree possession of a

controlled dangerous substance (CDS), heroin, N.J.S.A. 2C:35-10(a)(1); third-

degree distribution of a CDS, N.J.S.A. 2C:35-5(a)(1) and 5(b)(3); third-degree

distribution of a CDS within 1,000 feet of school property, N.J.S.A. 2C:35-7;

fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2); and a lesser-included

offense of disorderly persons wandering with intent to obtain or distribute CDS,

N.J.S.A. 2C:33-2.1(b). Defendant's motion for acquittal was denied.

      Before sentencing, defendant pleaded guilty to one count each in two

additional indictments. The State agreed to recommend the sentences on those

indictments run concurrent to each other as well as the sentence imposed on the

earlier convictions.

      The court granted the motion for a mandatory extended term and imposed

an aggregate eight-year prison term with a three-year and four-month parole

ineligibility period. We affirmed the convictions and sentence. State v. King,

No. A-4489-16 (App. Div. July 8, 2019) (slip op. at 14).

      Thereafter, defendant filed a PCR petition.          He asserted several

deficiencies in trial counsel's representation of him in pretrial proceedings,


                                                                           A-1801-20
                                       2
during the trial, and at sentencing.       He contended he was entitled to an

evidentiary hearing.    The PCR judge denied the petition, addressing each

assertion in a written decision.

      Defendant presents the following issues on appeal:

            POINT I
            MR. KING WAS DENIED THE EFFECTIVE
            ASSISTANCE   OF   TRIAL   COUNSEL    IN
            VIOLATION OF THE UNITED STATES AND NEW
            JERSEY CONSTITUTIONS AND THE LOWER
            COURT ERRED IN CONCLUDING OTHERWISE

            A. TRIAL COUNSEL FAILED TO PROPERLY
            HANDLE MR. KING'S COLORABLE CLAIM OF
            INNOCENCE AND CONDUCT ADEQUATE
            PRETRIAL INVESTIGATION

            B. TRIAL COUNSEL FAILED TO EFFECTIVELY
            COMMUNICATE WITH MR. KING

            C. TRIAL COUNSEL FAILED TO FILE A MOTION
            TO SUPPRESS THE PHYSICAL EVIDENCE

            D. TRIAL COUNSEL FAILED TO ADEQUATELY
            ADDRESS JUROR IMPROPRIETY AND REQUEST
            A MISTRIAL

            E. TRIAL COUNSEL FAILED TO PRESENT
            MITIGATING FACTORS AT SENTENCING

            F. THE CUMULATIVE EFFECT OF THE ERRORS
            COMPLAINED     OF    RENDERED      THE
            PROCEEDINGS UNFAIR



                                                                        A-1801-20
                                       3
            POINT II
            MR. KING WAS DENIED THE EFFECTIVE
            ASSISTANCE OF APPELLATE COUNSEL

            POINT III
            THE LOWER COURT ERRED IN DENYING MR.
            KING'S PETITION FOR POST-CONVICTION
            RELIEF WITHOUT AFFORDING HIM AN
            EVIDENTIARY HEARING.

            POINT IV
            THIS MATTER SHOULD BE REMANDED FOR
            CONSIDERATION OF THE ARGUMENTS NOT
            ADDRESSED BY THE LOWER COURT

      We review de novo a PCR court's legal conclusions. State v. Harris, 181

N.J. 391, 416 (2004).

      The standard for determining whether counsel's performance was

ineffective under the Sixth Amendment was formulated in Strickland v.

Washington, 466 U.S. 668 (1984), and adopted by our Supreme Court in State

v. Fritz, 105 N.J. 42 (1987). To prevail on an ineffective assistance of counsel

claim, defendant must meet the two-prong test establishing: (1) counsel's

performance was deficient and they made errors so egregious that counsel was

not functioning effectively as guaranteed by the Sixth Amendment; and (2) the

defect in performance prejudiced defendant's rights to a fair trial such that there

exists a "reasonable probability that, but for counsel's unprofessional errors, the



                                                                             A-1801-20
                                        4
result of the proceeding would have been different." Strickland, 466 U.S. at

687, 694.

      We affirm substantially for the reasons given in the PCR court's cogent

decision. We add only the following comments.

      The PCR judge properly rejected defendant's argument that trial counsel

did not adequately handle his colorable innocence claim; specifically, counsel

did not retrieve additional surveillance camera footage. However, counsel did

elicit during cross-examination that police did not obtain additional surveillance

footage. And counsel called three witnesses who supported the defense theory

through their testimony.       Therefore, defendant cannot show deficient

performance by counsel. In addition, ample evidence was presented to the jury

to support a finding of guilt: defendant ran from the police after they attempted

to arrest him and heroin was found on his person. Defendant cannot meet the

Strickland-Fritz prongs.

      Defendant also raises a generalized assertion that trial counsel did not

adequately communicate with him.         He specifically refers to an incident

regarding a specific juror's alleged misconduct and the circumstances

surrounding it.




                                                                            A-1801-20
                                        5
      During the trial, the court learned that a particular juror had become upset

in front of other jurors and expressed her frustration that she could not tell who

was telling the truth. The judge questioned the juror in the presence of counsel

and then spoke with other members of the jury. The juror was ultimately

excused. Defense counsel did not object to the procedure and did not request a

mistrial. Defendant stated in his PCR petition that counsel did not confer with

him about the juror's misconduct or about requesting a mistrial.

      The record belies defendant's assertion. Prior to the voir dire of the

remaining jurors, defense counsel asked for a break so he could "tell [his] client

what [they were] doing."      Therefore, there is no support for defendant's

argument that counsel did not communicate with him.

      In handling the jury issue, the trial court properly followed the procedure

outlined in State v. R.D., 169 N.J. 551, 558 (2001). Defendant cannot show trial

counsel was ineffective in not requesting a mistrial.         And it cannot be

demonstrated that any request would have been granted.

      In considering defendant's argument that trial counsel should have moved

to suppress the CDS evidence found on his person, the PCR court found the CDS

was recovered during a lawful arrest. Therefore, any suppression motion would

have been fruitless. We agree.


                                                                            A-1801-20
                                        6
      Defendant also contends trial counsel was ineffective in not requesting

additional mitigating factors during the sentencing hearing. The PCR court

found this to be a "vague and bald allegation[]." Before this court, defendant

asserts there was a basis to request mitigating factor eight, defendant's conduct

was the result of circumstances unlikely to recur, N.J.S.A. 2C:44-1(b)(8); and

factor nine, the character and attitude of the defendant indicates that he is

unlikely to commit another offense, N.J.S.A. 2C:44-1(b)(9).

      Defendant had a lengthy criminal history, including thirty-one arrests,

fourteen indictable convictions, and seven prior probationary terms. He also

admitted to a substance abuse problem. Neither of these mitigating factors was

applicable under the circumstances. Therefore, defense counsel's failure to

request them was not deficient and would not have changed the outcome of the

sentence.

      Defendant alleges his appellate counsel was ineffective for not raising the

video footage issue. For reasons previously stated, we find no merit to this

contention.

      We are satisfied the PCR court's denial of the petition was supported by

the credible evidence in the record. Defendant did not demonstrate trial counsel

was ineffective under the Strickland-Fritz test. Any remaining arguments not


                                                                           A-1801-20
                                       7
addressed lack sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

      Affirmed.




                                                                        A-1801-20
                                      8